Citation Nr: 1629120	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  09-33 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran is competent to handle disbursement of Department of Veterans Affairs funds.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active military service from May 1976 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2014, the Board remanded this case.


FINDINGS OF FACT

1.  Service connection has been established for bipolar disorder (also diagnosed as paranoid schizophrenia), evaluated as 100 percent disabling. 

2.  Because of the Veteran's service-connected psychiatric disorder, he lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation. 


CONCLUSION OF LAW

The Veteran is incompetent for purposes of VA benefits. 38 U.S.C.A. §§ 5502, 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2015). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a September 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service medical records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the psychiatric disability at issue; examined the Veteran; provided findings in sufficient detail; and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The psychiatric disability was evaluated to assess the severity of the Veteran's service-connected disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Competency

The Veteran asserts that he is competent for the purpose of VA benefits.  He maintains that he is in sound mental health and would like to be in charge of his VA benefits independently.

Service connection was granted for schizophrenia, paranoid type effective June 1980.  A 100 percent rating has been in effect since September 1983.  The diagnosis was changed to bipolar disorder in an August 1987 rating decision.  The disability rating was reduced to 70 percent at that time.  However, a December 1989 rating decision increased the rating to 100 percent from September 1983 for bipolar disorder.  That rating has remained in effect since that time.  

The Veteran was afforded a VA psychiatric examination in December 1995.  At that time, it was noted that the Veteran had a chronic history of bipolar affective disorder, was noncompliant with medical treatment, and was unable to manage his financial affairs.  The report discussed instances when the Veteran had mismanaged his funds.  The examiner opined that the Veteran was incompetent for VA purposes.  The staff psychiatrist concurred with this opinion, and indicated that a payee should be appointed for the Veteran.  

In a March 1996 rating decision, the Veteran was found incompetent to handle disbursement of funds.  An April 2001 rating decision confirmed that finding.  The Veteran pursued an appeal which was denied by the Board in December 2005, finding that the Veteran was incompetent for purposes of VA benefits.

Over the years, the Veteran was psychiatrically hospitalized.  His competency was assessed and uniformly, he was found incompetent to handle his funds.  In addition, the Veteran has lived in a group home and his funds have been managed by his court appointed guardian.  

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  Rating agencies are authorized to make official determinations of competency and incompetency for the purpose of existing laws, VA regulations and VA instructions. Such determinations will be controlling for purposes of direct payment of current benefits.  38 C.F.R. § 3.353(b).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

In October 2008, a letter was received from the Veteran's guardian.  She stated that she did not believe that the Veteran was competent due to his schizoaffective disorder and bipolar disorder.  She indicated that when the Veteran is not compliant with his medication, be became manic and had delusions of grandeur and persecution with lack of insight.  She attached medical documentation from court proceedings.  The psychiatrist indicated that the Veteran was psychiatrically impaired due to his schizoaffective disorder, bipolar type.  The Veteran's thought processes were circumstantial.  His judgment was impaired and there was a lack of insight into his illness and need for continued medication.  The Veteran lacked insight into the chronicity of his illness and believed he could cease medication which is what he planned to do if the court determined that he did not need a guardian.  The psychiatrist indicated that the Veteran was not competent to handle finances and property.  The psychiatrist opined that the Veteran's guardianship should be continued.  In additional comment, it was noted that a few years ago, it was decided that the guardian would let the Veteran stay in an apartment rather than a group home to see if he could manage; however, despite services, he was unable to manage and had to be placed in a group home again.  The guardianship of the Veteran was continued and he still had a guardian.  

In November 2008, the Veteran was afforded a VA examination.  At that time, it was noted that his medical record showed that he had a history of being noncompliant on medications that required him to start on long-acting Haldol decanoate injection.  During his previous inpatient psychiatric treatment, he presented with manic and psychotic features with history of feeling restless, agitated angry with persecutory delusions and having grandiose delusions.  He also had a history of exhibiting poor insight and judgment during the exacerbation of his schizoaffective disorder.  The report showed that when he was discharged from the hospital in May 1996, he was released to group home.  Prior to hospitalization in July 1996, he was found wandering and taking off his clothes with grandiosity about having a lot of money.  The report showed that he usually did well as long as he was compliant on the medications.  In August 1996, he was transferred from local Grand View Hospital in restraint.  At that time, he reported feeling quite grandiose and was going to buy Dayton and own the VA hospital.  He had three psychiatric hospitalizations in 1995, five in 1996, three in 1997 at Dayton VA Medical Center, and about eight inpatient treatments since 1998 until October 2006.  His discharge summary of December 2001 showed that he did not succeed in the trial for independent living and was exhibiting inappropriate behavior.  He was living in apartment for less than a month and then he exhibited inappropriate behavior towards his caregiver.  He was discharged back to the group home after stabilizing in inpatient unit at Dayton VA Medical Center.  In October 2006, he was admitted to inpatient unit from Psychosocial Rehabilitation Program at Dayton VA Medical Center.  At that time he was noncompliant on his medications and was acting inappropriately.  It was noted that the Veteran's wife also had mental illness and currently lived in a nursing home.  The Veteran had been followed by a social worker at Dayton VA Medical Center.  He had a guardian of person and estate.  He lived in a group home.  He was discharged from "MHICM" program in September 2008.  His MHICM progress note showed that he wanted to move out of the group home and live independently.  He also wanted to be off the Haldol decanoate injection.  He had been compliant with his care and came to the clinic to receive his Haldol decanoate injection every month.  It appeared that since he had been compliant on medications and with help of supportive treatment he seemed to be doing well psychiatrically.  The Veteran was then afforded a VA mental status examination.  

The examiner then stated that the Veteran was 100 percent service-connected for bipolar/psychosis and had numerous inpatient psychiatric hospitalizations at Dayton VA Medical Center as well as private hospitals in Dayton area.  He had a history of being noncompliant on medications, and being not able to manage by himself when living independently in the community.  He had a history of exhibiting persecutory grandiose delusions and poor insight and the judgment.  It appeared that he had poor insight into his mental illness and without close monitoring, he was likely to be noncompliant on medications with decompensation of his mental illness.  He also did not think he had any mental illness anymore or need for too much medication.  The Veteran wanted to be declared competent and manage his own financial as well as healthcare matters.  The Veteran was informed that this examination was to assess for competency for the VA purposes and regarding the guardianship and only a court of law could declare him competent or incompetent.  Looking at his long history of schizoaffective disorder and multiple psychiatric hospitalizations, the examiner opined that it was very likely that he would decompensate very quickly without close monitoring when he would not be able to make decisions about his health care placement and the financial matters.  He seemed to be functioning reasonably well with his current support system and according to this examiner's opinion that the Veteran did not seem to be competent for VA purposes.

A March 2009 field interview with the Veteran indicated the following findings.  The Veteran was friendly and cooperative throughout the interview.  He was oriented to person, time, place and events, and understood both the sources and amounts of his income and expenses.  He was ambulatory and could perform his activities of daily living.  He continued to receive regular outpatient treatment including medication at a VA medical center.  Although he appeared to be doing well, it was substantially due to the structured living environment whereby his spending was limited and his medication compliance was closely monitored.  He had a long history of severely psychotic behavior when left to his own devices.  He remained under the guardianship of local probate court and a payee was mandatory.  His prognosis was guarded.  The Veteran's environment and adjustment was evaluated.  It was noted that there had been attempts in the past at allowing him to try living in a less structured environment, but he always became noncompliant with medication and quickly decompensated.  The Veteran's funding was also reviewed.  It was noted that the Veteran handled $5 per day and payment to his guardian should continue.  In August 2012, a field interview was again conducted and the findings were consistent with the 2009 interview.  

In June 2014, the Veteran was afforded another VA examination.  After performing a mental status examination, the examiner concluded that the Veteran was not capable of managing his or her financial affairs.  The examiner stated that the Veteran does not have the capacity to contract or to manage his own affairs, including disbursement of funds without limitation because he had been rated incompetent by the Montgomery County Probate Court and he had been appointed a guardian of person.  It was noted that the Veteran had a chronic and extensive psychiatric history which included at least 24 inpatient hospitalizations since 1994 for the disorder, due to medication noncompliance.  The Veteran had resided in group homes for the past 10 years.  The examiner explained that the examiner was not able to render an opinion on his financial competency for his VA funds; that is, the examiner could not provide a legal opinion nor could an examiner restore competency.  The examiner did provide a medical opinion, indicating that the Veteran remained at total occupational and social impairment.  The examiner noted that the Veteran was treated at the Mental Health Depot Clinic to make sure he got his medication.  He lacked the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation because he had been rated incompetent by the Montgomery County Probate Court and a guardian of person had been appointed.  

In sum, the examiners have uniformly determined that the Veteran is incompetent for handling his funds disbursed by VA.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In this case, the psychiatric examiners were aware of the Veteran's medical history, provided fully articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to these opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In summary, the Board finds that the preponderance of the evidence is against a finding that the Veteran is competent for VA purposes.  The preponderance of the evidence shows that because of the Veteran's service-connected bipolar disorder, he lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation, and is therefore incompetent for VA purposes.  As the evidence is not in equipoise, consideration of the benefit of the doubt rule under 38 C.F.R. §§ 3.102, 3.353(d) is not for application in this case.  The evidence is not so evenly balanced that there is doubt as to any material issue. 38 U.S.C.A. § 5107.


ORDER

The Veteran is incompetent for purposes of VA benefits, and the appeal is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


